DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 14-15, 18-19, 21, 23-24, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al (hereinafter “Takeda”), US Pub. 2021/0184819.
Regarding claims 1 and 14, Takeda discloses user terminal and radio communication method and system, comprising: a memory (fig. 17, memory 1002); and at least one processor coupled to the memory (fig. 17, processor 1001 coupled to the memory 1002) and configured to: measure a non-zero-power channel state information reference signal (NZP-CSI-RS) (p. [0065]-[0066]: The UE may measure the channel state by using a Channel State Information Reference Signal (CSI-RS), wherein the CSI-RS resource may include at least one of a Non Zero Power (NZP) CSI-RS) over one or more beams from a base station (p. [0180]: The UE may generate the CSI reporting associated with the transmission and reception point (TRP) based on measurement of a downlink signal (a DL-RS, an SS block, a CSI-RS, a DL-RS associated with a transmission beam for a TRP and so on) transmitted from one TRP); determine a single beam for communication with the base station based on measurement of the NZP-CSI-RS (p. [0103]: Spatial relation information for a PUSCH corresponds to information that indicates a configuration of a spatial association between a reference RS and a PUSCH; p. [0104]: The PUSCH spatial relation information may be configured to include at least one entry. Each entry may indicate an ID associated with the reference RS. More specifically, each entry may include at least one of an SSB index, a NZP-CSI-RS resource configuration ID and an SRS resource configuration ID. The SSB index, the NZP-CSI-RS resource configuration ID and the SRS resource configuration ID may be associated with a beam, a resource and/or a port selected by measuring the reference RS) ; and transmit a physical uplink shared channel (PUSCH) using the single beam and based on the UE determining the single beam for communication with the base station (p. [0106]: When determining one entry, the UE may transmit a PUSCH based on PUSCH spatial relation information associated with the entry. When the reference RS is a downlink RS (an SSB or a CSI-RS), the entry is associated with a reception beam selected based on measurement of the reference RS, and the UE may transmit the PUSCH by using a transmission beam associated with the reception beam associated with the entry).  
Regarding claims 2 and 19, Takeda discloses the system further comprising a transceiver coupled to the at least one processor (fig. 17, p. [0312]: communication apparatus 1004 comprises transceiver 103 (fig. 13) or 203 (fig. 15)).  
Regarding claims 3 and 15, p. [0103]-[0106] Takeda does not disclose the at least one processor is further configured to transmit a sounding reference signal (SRS) between measurement of the NZP-CSI-RS and transmission of the PUSCH. Therefore, Takeda’s method skip transmission of the SRS between measurement of the NZP-CSI-RS and transmission of the PUSCH.
Regarding claim 4, p. [0103]-[0106] Takeda does not disclose a reception of the DCI and SRI; Therefore, it indicates the UE transmits the PUSCH using the single beam without reception of downlink control information with a scheduling request indicator (SRI) from the base station.  
Regarding claims 5 and 21, Takeda inherently discloses wherein the UE determines the single beam for a non-codebook based precoder (since there is no precoder indicated by the TRP (i.e., base station), the way the transmission beam is being selected implicitly discloses a non-codebook based precoding method).  
Regarding claim 6, Takeda inherently discloses wherein measurements of the NZP-CSI-RS indicate that a single beam meets criteria for communication with the base station (p. [0106] Takeda discloses when determining one entry, the UE may transmit a PUSCH based on PUSCH spatial relation information associated with the entry; p. [0105] One of a plurality of entries (candidate beams or PUSCH spatial relation information) may be instructed by an MAC CE. Therefore, only one beam will be used for communication between a user terminal and a base station (TRP)).  
Regarding claims 9 and 23, Takeda discloses wherein the UE transmits the PUSCH using resources in a configured grant (CG) occasion (p. [0158]: a UE controls transmission of PUSCHs by using configured grant-based transmission configurations associated with different TRPs. The configured grant-based transmission configuration may be referred to as a CG configuration, a configured grant configuration, configured grant configuration, configured grant config, CG configuration or CG config).  
Regarding claims 10, 24 and 30, Takeda discloses wherein the at least one processor is further configured to: receive a configuration from the base station to perform a sounding reference signal (SRS)-less non-codebook based uplink precoding procedure (see claim 3), and wherein the UE transmits the PUSCH using the single beam (see claim 1) and without transmitting an SRS further based on the configuration from the base station (see claim 3).  
Regarding claims 18 and 28, Takeda discloses wireless communication at a base station, comprising: a memory (fig. 17, memory 1002); and at least one processor coupled to the memory (fig. 17, processor 1001 coupled to the memory 1002) and configured to: 129025-0041UT0140Qualcomm Ref. No. 206613 transmit a non-zero-power channel state information reference signal (NZP-CSI-RS) (p. [0065]-[0066]: The UE may measure the channel state by using a Channel State Information Reference Signal (CSI-RS), wherein the CSI-RS resource may include at least one of a Non Zero Power (NZP) CSI-RS) over one or more beams from a base station (p. [0180]: The UE may generate the CSI reporting associated with the transmission and reception point (TRP) based on measurement of a downlink signal (a DL-RS, an SS block, a CSI-RS, a DL-RS associated with a transmission beam for a TRP and so on) transmitted from one TRP); skip transmission of a scheduling request indicator (SRI) to a user equipment (UE) (p. [0103]-[0106] Takeda does not disclose the at least one processor is further configured to transmit a sounding reference signal (SRS) between measurement of the NZP-CSI-RS and transmission of the PUSCH); and receive a physical uplink shared channel (PUSCH) on a single beam from the UE (p. [0106]: When determining one entry, the UE may transmit a PUSCH based on PUSCH spatial relation information associated with the entry. When the reference RS is a downlink RS (an SSB or a CSI-RS), the entry is associated with a reception beam selected based on measurement of the reference RS, and the UE may transmit the PUSCH by using a transmission beam associated with the reception beam associated with the entry).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 11-13, 16-17, 20, 22, 25-27 and 29, are rejected under 35 U.S.C. 103 as being unpatentable over Takeda as shown above, in view of Hooli, EP 3681055.
Regarding claims 7 and 16, Takeda does not disclose the system wherein if the UE identifies multiple potential beams based on the NZP-CSI-RS, the at least one processor is further configured to: transmit a sounding reference signal (SRS) using the multiple potential beams; 129025-0041UTO138Qualcomm Ref. No. 206613 receive a scheduling request indicator (SRI) from the base station indicating one or more beams; and transmit the PUSCH to the base station using the one or more beams indicated in the SRI. Hooli discloses these features at paragraphs [0029]-[0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the features disclosed by Hooli into Takeda’s system for scheduling to optimize system resources. 
Regarding claims 8, 17 and 22, paragraphs [0098]-[0101] Takeda discloses the usage of DCI in determining the resources used for PUSCH transmission the UE transmits the PUSCH using resources configured in the DCI. Takeda does not disclose  the downlink control information (DCI) indicating for the UE to measure the NZP-CSI-RS. Using the downlink control information (DCI) indicating for the UE to measure the NZP-CSI-RS was held to be an obvious matter of design choice.
Regarding claims 11 and 25, Takeda does not disclose wherein the at least one processor is further configured to: receive a second configuration to apply a non-codebook based uplink precoding procedure with SRS transmission; and transmit the SRS prior to transmitting the PUSCH based on the second configuration. Hooli discloses these features at paragraph [0030]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt SRS disclosed by Hooli into Takeda’s system for improving quality of services. 
Regarding claims 12 and 26, Takeda does not disclose wherein the at least one processor is further configured to: transmit a request to perform a sounding reference signal (SRS)-less non-codebook based uplink precoding procedure, and wherein the UE transmits the PUSCH using the single beam and without transmitting an SRS further based on the request. However, the recited steps were held to be an obvious matter of design choice.

Regarding claim 13 and 27, Takeda does not disclose wherein the at least one processor is further configured to: 129025-0041UTO139Qualcomm Ref. No. 206613 transmit a second request to apply a non-codebook based uplink precoding procedure with SRS transmission; and transmit the SRS prior to transmitting the PUSCH after sending the second request. However, the recited steps were held to be an obvious matter of design choice.
Regarding claims 20 and 29, Takeda does not disclose the at least one processor is further configured to: determine that a sounding reference signal (SRS) is not received from the UE, wherein the base station skips the transmission of the SRI based on determining that the SRS is not received from the UE. However, the recited steps were held to be an obvious matter of design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463